DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-12, 15-16 have been presented for examination based on the application filed on 07/01/2022.
Claims 9, 13-14, 17-20 are cancelled.
Prior grounds of rejection under 35 USC 103 are withdrawn in view persuasive arguments and amendment by applicant.
Claims 1-8, 10-12, 15 remain rejected under 35 U.S.C. 101.
Claim(s) 16 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US PGPUB No. 20210117589 A1 by BANADYHA; Andriy et al
Claims 1-2, 4-8, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20210117589 A1 by BANADYHA; Andriy et al, in view of US PGPUB No. 20210259425 A1 by Michalak; Eric B.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20210117589 A1 by BANADYHA; Andriy et al, in view of US PGPUB No. 20210259425 A1 by Michalak; Eric B., further in view of US PGPUB No. 20180251919 A1 by Mankame; Nilesh D. et al. 
This action is made Non-Final.
---- This page is left blank after this line ----



Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.5:

    PNG
    media_image1.png
    296
    638
    media_image1.png
    Greyscale


(Response 1) The grounds of rejection for the claims 1-15 are updated. Rejection is withdrawn for the claims 16-20. Eligibility should not be evaluated based on whether the claim recites a "useful, concrete, and tangible result," State Street Bank. See MPEP 2106. Please see updated rejection.
(Argument 2) Applicant has argued in Remarks Pg.5-7:

    PNG
    media_image2.png
    82
    616
    media_image2.png
    Greyscale


(Response 2) Examiner finds applicants arguments persuasive that Mankame does not disclose the design system of claim 1 as claimed. Mankame is used only for dependent limitations 3 to show how the pressure data is captured. As the claim 16, new grounds or rejection are made and therefore the arguments presented are moot. 
---- This page is left blank after this line ----
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-12, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of mathematical concept in design and evaluation without significantly more.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”).
Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  

Regarding Claims 1:
Step 1: the claims are drawn to a system, falling under one of the four statutory categories of invention.
Step 2 Prong 1: The claim 1 limitations recite (bolded for abstract idea identification): 
1. (Currently Amended) A saddle design system comprising: 
a memory configured to store saddle data, wherein the saddle data includes one or more rider-saddle pressure values; and 
a processor operatively coupled to the memory, wherein the processor is configured to: 
analyze the one or more rider-saddle pressure values; 
generate a lattice design for a saddle base based at least in part on the analysis of the one or more rider-saddle pressure values, wherein to generate the lattice design the processor determines a type of shape that is to be formed by interconnected ribs that form the lattice design, and wherein to generate the lattice design the processor determines a size of an opening in the type of shape formed by the interconnected ribs that form the lattice design; and 
generate instructions for a three-dimensional (3D) printer to print the lattice design. 

With the broadest reasonable interpretation of the claimed invention, the claim is related to a model to mathematically analyze the saddle pressure with a lattice design which is a mathematical model.  See MPEP 2106.04(a)(2)(I). The analysis step of the claim is also broad enough to even be read mental step, as no details of the analysis is claimed. The mental step of analysis could be related evaluation, opinion or judgement based on the observed saddle pressure values. See MPEP 2106.04(a)(2)(III). The lattice design for the seat within saddle shape is a set of mathematical equations based on pressures applied onto the seat.  This is a mathematical concept for the modeling.
Step 2 Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a a memory (to store saddle data) and a processor for the system claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
Further, the step of “stor[ing] saddle data, wherein the saddle data includes one or more rider-saddle pressure values”, is considered as extra-solution activity. See MPEP 2160.05(g). 
Further, the step of “generat[ing] a lattice design for a saddle base based at least in part on the analysis of the one or more rider-saddle pressure values…”, is considered as an idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". Specifically, how the lattice is generated for this specific application using the pressure values (pressure to cell size/shape/rib to pressure correlation algorithm steps) not claimed. Hence this step is merely instructions to apply under MPEP 2160.05(f)(1) and use of processor in the steps is merely used as a tool to perform an existing process MPEP 2160.05(f)(2).
Further, the step of “generate instructions for a three-dimensional (3D) printer to print the lattice design”, is considered as (post solution) extra solution activity (MPEP 2106.05(g),
and field of use of any given 3D lattice design (MPEP 2106.05(h)).
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Same considerations as in step 2A prong 2 apply here. Additionally, 3D printing a lattice design is is well-known, understood and convention (See PGPUB No. 20210117589 A1 by BANADYHA, US PGPUB No. 20210259425 A1 by Michalak; Eric B, in view Berkhiemer Memo and MPEP 2106.05(d)). For at least the above reasons the claim is considered as patent ineligible.
Claim 2 cited the saddle design system of claim 1, wherein the one or more rider-saddle pressure values comprise desired pressure values for a plurality of saddle zones.  The claim related to pressure values for a plurality of saddle zones, further defining datum for the generating step and adding to the abstract idea.  It is nonstatutory subject matter for the reason of failing to integrate the cited feature into a practical application.
Claim 3 cited the saddle design system of claim 1, further comprising a transceiver operatively coupled to the processor, wherein the transceiver is configured to receive at least a portion of the saddle data from a saddle sensor system.  The claim fails to integrate the cited features of the transceiver and the processor into a practical application for a real and useful solution as design.  The claim is nonstatutory subject matter. 
Claim 4 cited the saddle design system of claim 1, wherein the saddle data includes rider height, rider weight, or rider size.  The data definition type of material is extra-solution activity (MPEP 2106.5(g)). The cited data is nonstatutory subject matter.
Claim 5 cited the saddle design system of claim 1, wherein analysis of the one or more rider-saddle pressure values identifies an area of peak pressure.  The claim related to data values observation/opinion (Abstract idea/mental step).  It is nonstatutory subject matter.
Claim 6 cited the saddle design system of claim 5, wherein the processor determines whether the area of peak pressure exceeds a pressure threshold. The claim related to data values observation/opinion (Abstract idea/mental step).  MPEP 2160.4(a)(2)(III). Use of computer is perfunctory.
Claim 7 cited the saddle design system of claim 6, wherein the processor generates a pressure reduction goal for the area of peak pressure that exceeds the pressure threshold, wherein the processor uses the pressure reduction goal to generate the lattice design with reduced pressure at the area of peak pressure, and wherein the reduced pressure is within the pressure threshold.  This is considered as abstract idea/mental step to compare limits based observation (peak pressure) based on opinion/judgement (pressure reduction goals). MPEP 2106.04(a)(2)(III). Further “…processor uses the pressure reduction goal to generate the lattice design…’” is an idea of solution (MPEP 2106.05(f)(1)) as these are merely instructions to apply to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". It is nonstatutory subject matter.
Claim 8 cited the saddle design system of claim 1, wherein the processor is configured to generate a pressure map based at least in part on the analysis of the one or more rider-saddle pressure values.  It is related to data in the pressure map (data gathering/extra solution activity).  It is nonstatutory subject matter for the reason as set in the 101 rejection.
Claim 9 cited the saddle design system of claim 1, wherein generation of the lattice design includes generation of instructions for a three-dimensional (3D) printer to print the lattice design.  The claim related to instructions in the design space.  The printer to print the lattice design is not well integrated into the practical application. 
Claim 10 cited the saddle design system of claim 9, further comprising the 3D printer, wherein the 3D printer is configured to print the lattice design to generate the saddle base.   The claimed feature is related to a graphical representation in 3D.  It is an abstract idea without an integration process to generate a solution for a practical application.  Additionally, 3D printing a lattice design is is well-known, understood and convention (See PGPUB No. 20210117589 A1 by BANADYHA, US PGPUB No. 20210259425 A1 by Michalak; Eric B, in view Berkhiemer Memo and MPEP 2106.05(d)). It is nonstatutory subject matter
Claims 11 and 12 cited the saddle design system of claim 1, wherein to generate the lattice design the processor determines a thickness and length of ribs that form the lattice design.  This represents an idea of a solution (See MPEP 2106.05(f)(1)). It is also related to design requirement for the lattice.  It is nonstatutory subject matter.
Claim 15 cited the saddle design system of claim 1, wherein the saddle data includes a type of material used to form a saddle shell to which the saddle base is to be mounted, and wherein the lattice design is generated based at least in part on the type of material.  The data definition type of material is extra-solution activity (MPEP 2106.5(g)) and, generating  lattice design based at least in part on the type of material is considered as an idea of a solution (MPEP 2106.05(f)(1)). For at least the above reasons the limitations do not amount to significantly more and fail to integrate the design data into a practical application.
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US PGPUB No. 20210117589 A1 by BANADYHA; Andriy et al
Regarding Claim 16
Michalak teaches a bicycle saddle  (Michalak : "... [0012] The body-supporting component obtained by the monolithic or one-piece TPU/TPE component on the base of the lattice structure provides a part or component usable for furniture or an automobile, a mass transit vehicle, and an air craft such as a cushioning part or padding part or upholstery of a seat, a seat back and a dashboard, a saddle part for a bicycle, motorcycle or an all-terrain vehicle (ATV), a seat part of a chair for an office, a headrest, a bolster, an armrest, etc...."; [0019]) comprising: a saddle shell (Michalak: [0012][0019] as upper outer cover) ; and a saddle base mounted to the saddle shell, wherein the saddle base is in the form of a lattice  (Michalak : [0019] as an inner portion formed by the 3D lattice structure forming a flexible carrier) that includes: a first zone composed of a first plurality of interconnected ribs that result in a first peak rider-saddle pressure value for the first zone  (Michalak: [0040] cells (Cn) based on deflection/pressure (Pn) of different shapes and/or sizes define zones. e.g. a first zone; also beams (ribs) makes them differ as well as in [0054]-[0057]) ; a second zone composed of a second plurality of interconnected ribs that result in a second peak rider-saddle pressure value for the second zone that differs from the first peak rider-saddle pressure value zone  (Michalak: [0040] cells (Cn) based on deflection/pressure (Pn) of different shapes and/or sizes define zones. e.g. a second zone, which may differ from first zone, also ribs; also beams (ribs) makes them differ as well as in [0054]-[0057])); and wherein at least a portion of the first plurality of interconnected ribs form a first plurality of shapes having first openings, and wherein at least a portion of the second plurality of interconnected ribs form a second plurality of shapes having second openings Michalak: [0040] cells (Cn) based on deflection/pressure (Pn) of different shapes and/or sizes define zones. e.g. a first zone; also beams (ribs) makes them differ as well as in [0054]-[0057]); 

    PNG
    media_image3.png
    345
    534
    media_image3.png
    Greyscale
), wherein the first openings differ in size from the second openings, and wherein the first plurality of shapes are of a different type than the second plurality of shapes (Michalak: Fig.2 showing cells with different opening size of cells/beams).

---- This page is left blank after this line ----


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4-8, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20210117589 A1 by BANADYHA; Andriy et al, in view of US PGPUB No. 20210259425 A1 by Michalak; Eric B.
Regarding Claim 1
Banadhya teaches a saddle design system  (Banadhya : Fig.1 ¶[0025]-[0026] e.g. saddle design as bicycle seat; Fig. 10) comprising: a memory configured to store saddle data (Banadhya: Fig.10 elements 1010, 1030) , wherein the saddle data includes one or more rider-saddle pressure values (Banadhya: Fig.10 element & ¶[0071], Fig.1 & 10 pressure mapper 110 also as shown as pressure map in Fig.2 for exemplary shoe application); and a processor operatively coupled to the memory (Banadhya: Fig.10 see elements Processing unit 1050 coupled to Memory 1010 and Storage 1030) , wherein the processor is configured to: analyze the one or more rider-saddle pressure values (Banadhya: [0006][0007][0053]-[0055]; e.g. [0053] "... a specific structure to be analyzed is defined, including material of the structure, lattice included in the structure, the unit size to be analyzed, the stiffness attribute to be modified for each portion of the structure, and a maximum average pressure to be exert on the interface surface of the variable stiffness structure during use....") ; generate a lattice design for a saddle base based at least in part on the analysis of the one or more rider-saddle pressure values (Banadhya: [0030] "... In such an embodiment, lattice engine 130 generates the variable stiffness structure for a specific design of shoe to be customized with the variable stiffness structure. As described below, lattice engine 130 generates a design for the variable stiffness structure based in part on variable stiffness structure design information 121 stored in design database 120, where the variable stiffness structure design information 121 specifies form factor and material information for the specific design of the object, vehicle, or appliance that includes the variable stiffness structure. One embodiment of a variable stiffness structure is described below in conjunction with FIGS. 3A and 3B....") , wherein to generate the lattice design the processor determines a type of shape that is to be formed by interconnected ribs that form the lattice design (Banadhya: [0034]-[0036] e.g. "... [0036] While 3D unit cells 311 of shoe midsole 300 each have a similar geometrical configuration, 3D unit cells 311 are not identical in configuration...."; Also Fig.5 interconnected ribs) , and wherein to generate the lattice design the processor determines a size of an opening in the type of shape formed by the interconnected ribs that form the lattice design (Banadhya: [0047]-[0048] Fig.5 showing variable size of opening as height and thickness/diameter of varied beam/cross beam (rib)); and generate instructions for a three-dimensional (3D) printer to print the lattice design (Banadhya: Fig.9 and specifically element 908) .  
Banadhya teaches exemplary shoe application used with pressure mapper as mapped above. Banadhya does not teach rider-saddle pressure values being stored specifically.
Michalak teaches saddle data includes one or more rider-saddle pressure values  (Michalak: [0011]"... [0011] Existing foam deflection properties are used to create the lattice structure instead e.g. of the known pressure mapping, force versus deflection characteristics, etc....", [0012] "[0012] The body-supporting component obtained by the monolithic or one-piece TPU/TPE component on the base of the lattice structure provides a part or component usable for furniture or an automobile... such as … saddle part for a bicycle, motorcycle or an all-terrain vehicle (ATV), …").
In another inpretation Michalak also teaches to generate the lattice design the processor determines a size of an opening in the type of shape formed by the interconnected ribs that form the lattice design  (Michalak: [0015]-[0017] e.g. "... [0017] In another embodiment, the 3D lattice structure can be configured on current foam properties for hardness and static deflection. The 3D lattice structure can be modified based on type of the cell structure, e.g. unit cell structure and/or its size and/or its density...."  here the opening in the type of shape is mapped to the unit cell structure/size; Also see variable beam elements [0055]). 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Michalak to Banadhya to design a pressure map based lattice design for seat. The motivation to combine would have been that Michalak uses the known technique of pressure mapping to design lattice design specifically for bicycle seat  (Michalak : Fig.1-2) where details of using the general details of how the pressure map is used to design lattice is shown in Banadhya  (Banadhya: Fig.9; here it should be noted that Banadhya also hint that’s such mapping can be used for seat design as well (Banadhya: [0025]-[0026]). Further motivation to combine would be that Banadhya and  Michalak are analogous arts to claimed invention in the field of lattice design (and manufacturing) as both disclosing to varying degree for the specific application in the seat/saddle design based on pressure map (Banadhya: [0025]-[0026]; Michalak: Abstract & Fig.1-2 [0011]-[0012]).
Regarding Claim 2
Banadhya and Michalak both teach the saddle design system of claim 1, wherein the one or more rider- saddle pressure values comprise desired pressure values for a plurality of saddle zones (Banadhya: Fig.2 pressure map [0025]-0027] and Michalak: Fig.1-3 [0037-[0040] showing deflection properties and of the 3D lattice based on such pressure map [0011]).  
Regarding Claim 3
3. (Original) The saddle design system of claim 1, further comprising a transceiver operatively coupled to the processor, wherein the transceiver is configured to receive at least a portion of the saddle data from a saddle sensor system.  
Regarding Claim 4
Banadhya and Michalak both teach the saddle design system of claim 1, wherein the saddle data includes rider height, rider weight, or rider size (Banadhya: [0029] and Michalak: [0011] as load).  
Regarding Claim 5
Banadhya teaches wherein analysis of the one or more rider-saddle pressure values identifies an area of peak pressure  (Banadhya: "... [0053] Prior to the method steps, a specific structure to be analyzed is defined, including... a maximum average pressure to be exert on the interface surface of the variable stiffness structure during use …") .  
Regarding Claim 6
Banadhya teaches the saddle design system of claim 5, wherein the processor determines whether the area of peak pressure exceeds a pressure threshold (Banadhya: [0003][0006][0032] "... due to the personalized variable stiffness of structure shoe midsole 300, a maximum pressure exerted at any point on the foot of the user by interface surface 301 is minimized or otherwise reduced compared to a maximum pressure exerted on the foot of the user by an interface surface...") .  
Regarding Claim 7
Banadhya teaches the saddle design system of claim 6, wherein the processor generates a pressure reduction goal for the area of peak pressure that exceeds the pressure threshold, wherein the processor uses the pressure reduction goal to generate the lattice design with reduced pressure at the area of peak pressure, and wherein the reduced pressure is within the pressure threshold (Banadhya: [0003][0006][0032] showing aim to reduce the pressure by variable stiffness structure (lattice design)) .  
Regarding Claim 8
Banadhya teaches the saddle design system of claim 1, wherein the processor is configured to generate a pressure map based at least in part on the analysis of the one or more rider-saddle pressure values (Banadhya: [0025] pressure map as in Fig.2 is generated by pressure mapper 110 connected to lattice engine 130 in Fig.1, which is run on computing device 1000 (with processor/processing unit 1050) as in Fig.10 & [0071]).  
Regarding Claim 10
Banadhya and Michalak both teach the saddle design system of claim 1, further comprising the 3D printer, wherein the 3D printer is configured to print the lattice design to generate the saddle base (Banadhya Fig.9 element 908 and Michalak: [0048]) .  
Regarding Claim 11
Banadhya and Michalak both teach wherein to generate the lattice design the processor determines a thickness of ribs that form the lattice design (Banadhya [0034]-[0039] disclosing thickness of beam and Michalak: [0014][0055] [0048]).  
Regarding Claim 12
Michalak teaches the saddle design system of claim 1, wherein to generate the lattice design the processor determines a length of ribs that form the lattice design (Michalak: [0014], [0055]).  
Regarding Claim 15
Michalak teaches the saddle design system of claim 1, wherein the saddle data includes a type of material used to form a saddle shell to which the saddle base is to be mounted, and wherein the lattice design is generated based at least in part on the type of material (Michalak: [0006]-[0009]) .  
---- This page is left blank after this line ----

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20210117589 A1 by BANADYHA; Andriy et al, in view of US PGPUB No. 20210259425 A1 by Michalak; Eric B., further in view of US PGPUB No. 20180251919 A1 by Mankame; Nilesh D. et al. 
Regarding Claim 3
Teachings of Banadhya and Michalak is shown in parent claim 1. While both show using pressure mapper connected to processor (Banadhya: Fig.1-2, 9 and 10 - as mapped in the rejection above), they do not disclose any specific methodology/system (e.g. claimed a tranciever/a saddle sensor system) to determine the pressure map as claimed. 
Specifically, Banadhya and Michalak do not teach the saddle design system of claim 1, further comprising a transceiver operatively coupled to the processor, wherein the transceiver is configured to receive at least a portion of the saddle data from a saddle sensor system.  
Mankame teaches saddle design system of claim 1, further comprising a transceiver operatively coupled to the processor, wherein the transceiver is configured to receive at least a portion of the saddle data from a saddle sensor system (Mankame: [0032]-[0033] shows the pressure measuring setup; [0041] physical pressure sensor 14 connected to setup).  
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mankame to Michalak & Banadhya to capture the pressure map (using Mankame teaching as mapped above) for use in lattice design for seat. The motivation to combine would have been that Mankame and Michalak & Banadhya are analogous art to the current claim in the field of pressure map determination for a seat/saddle and then using it to design the seat lattice based on the seat (Mankame: [0041]; Michalak: Fig.2-3 & Banadhya: Fig.9).
---- This page is left blank after this line ----

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Monday, September 26, 2022